EXHIBIT 10.2
 
Execution Version
 



--------------------------------------------------------------------------------






GUARANTEE AND COLLATERAL AGREEMENT
made by


QUALITY IS OUR RECIPE, LLC,
WENDY’S PROPERTIES, LLC, and
WENDY’S SPV GUARANTOR, LLC,
each as a Guarantor,
in favor of
CITIBANK, N.A.,
as Trustee
Dated as of June 1, 2015





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1 DEFINED TERMS
2
1.1
Definitions
2
SECTION 2 GUARANTEE
2
2.1
Guarantee
2
2.2
No Subrogation
3
2.3
Amendments, etc. with respect to the Master Issuer Obligations
4
2.4
Guarantee Absolute and Unconditional
4
2.5
Reinstatement
5
2.6
Payments
5
2.7
Information
5
SECTION 3 SECURITY
5
3.1
Grant of Security Interest
5
3.2
Certain Rights and Obligations of the Guarantors Unaffected
9
3.3
Performance of Collateral Transaction Documents
10
3.4
Stamp, Other Similar Taxes and Filing Fees
10
3.5
Authorization to File Financing Statements
10
SECTION 4 REPRESENTATIONS AND WARRANTIES
11
4.1
Existence and Power
11
4.2
Company and Governmental Authorization
11
4.3
No Consent
12
4.4
Binding Effect
12
4.5
Ownership of Equity Interests; Subsidiaries
12
4.6
Security Interests
12
4.7
Other Representations
13
SECTION 5 COVENANTS
14
5.1
Maintenance of Office or Agency
14
5.2
Covenants in Base Indenture and Other Related Documents
14
5.3
Further Assurances
14
5.4
Legal Name, Location Under Section 9-301 or 9-307
15
5.5
Equity Interests
16
5.6
Management Accounts
16
SECTION 6 REMEDIAL PROVISIONS
16
6.1
Rights of the Control Party and Trustee upon Event of Default
16
6.2
Waiver of Appraisal, Valuation, Stay and Right to Marshaling
19
6.3
Limited Recourse
19
6.4
Optional Preservation of the Securitized Assets
19
6.5
Control by the Control Party
20
6.6
The Trustee May File Proofs of Claim
20
6.7
Undertaking for Costs
21
6.8
Restoration of Rights and Remedies
21
6.9
Rights and Remedies Cumulative
21
6.10
Delay or Omission Not Waiver
21

 
 

--------------------------------------------------------------------------------

 
6.11
Waiver of Stay or Extension Laws
22
SECTION 7 THE TRUSTEE’S AUTHORITY
22
SECTION 8 MISCELLANEOUS
22
8.1
Amendments
22
8.2
Notices
22
8.3
Governing Law
24
8.4
Successors
24
8.5
Severability
24
8.6
Counterpart Originals
24
8.7
Table of Contents, Headings, etc.
24
8.8
Waiver of Jury Trial
24
8.9
Submission to Jurisdiction; Waivers
25
8.10
Additional Guarantors
25
8.11
Currency Indemnity
25
8.12
Acknowledgment of Receipt; Waiver
26
8.13
Termination; Partial Release
26
8.14
Third Party Beneficiary
26
8.15
Entire Agreement.
27



SCHEDULES
Schedule 4.5      —            Pledged Equity Interests
EXHIBITS
Exhibit A                —            Form of Assumption Agreement



--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of June 1, 2015, made by
QUALITY IS OUR RECIPE, LLC, a Delaware limited liability company (the “Franchise
Holder”), WENDY’S PROPERTIES, LLC, a Delaware limited liability company
(“Wendy’s Properties,” and, together with the Franchise Holder, the “Subsidiary
Guarantors”), and WENDY’S SPV GUARANTOR, LLC, a Delaware limited liability
company (the “Holding Company Guarantor,” and, together with the Subsidiary
Guarantors, the “Guarantors” and each, a “Guarantor”), in favor of CITIBANK,
N.A., a national banking association, as trustee under the Indenture referred to
below (in such capacity, together with its successors, the “Trustee”) for the
benefit of the Secured Parties.
W I T N E S S E T H:
WHEREAS, Wendy’s Funding, LLC, a Delaware limited liability company (the “Master
Issuer”), the Trustee and Citibank, N.A., as securities intermediary, have
entered into the Base Indenture, dated as of the date of this Agreement (as
amended, modified or supplemented from time to time, exclusive of any Series
Supplements, the “Base Indenture” and, together with all Series Supplements, the
“Indenture”), providing for the issuance from time to time of one or more Series
of Notes thereunder; and
WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:

--------------------------------------------------------------------------------

SECTION 1

DEFINED TERMS
1.1                Definitions.
(a)            Unless otherwise defined herein, terms defined in the Base
Indenture Definitions List attached to the Base Indenture as Annex A thereto,
the Unsecured Debenture Indenture Definitions List attached to the Base
Indenture as Annex B thereto or otherwise defined in the Base Indenture and used
herein shall have the meanings given to them in such Base Indenture Definitions
List, the Unsecured Debenture Indenture Definitions List or elsewhere in the
Base Indenture.  All rules of construction set forth in Section 1.4 of the Base
Indenture apply to this Agreement.
(b)            The following terms shall have the following meanings:
“Collateral” has the meaning assigned to such term in Section 3.1(a).
“Master Issuer Obligations” means all Obligations owed by the Master Issuer to
the Secured Parties under the Indenture and the other Related Documents.
“Other Currency” has the meaning assigned to such term in Section 8.11.
“Termination Date” has the meaning assigned to such term in Section 2.1(d).
SECTION 2

GUARANTEE
2.1                Guarantee.
(a)            Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Trustee, for the benefit of
the Secured Parties, the prompt and complete payment and performance by the
Master Issuer when due (whether at the stated maturity, by acceleration or
otherwise, but after giving effect to all applicable grace periods) of the
Master Issuer Obligations. In furtherance of the foregoing and not in limitation
of any other right that the Trustee or any other Secured Party has at law or in
equity against any Guarantor by virtue hereof, upon the failure of the Master
Issuer to pay any Master Issuer Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and shall
forthwith pay, or cause to be paid, to the Trustee for distribution to the
applicable Secured
2

--------------------------------------------------------------------------------

Parties in accordance with the Indenture, in cash, the amount of such unpaid
Master Issuer Obligation. This is a guarantee of payment and not merely of
collection.
(b)            Anything herein or in any other Related Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Related Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors.
(c)            Each Guarantor agrees that the Master Issuer Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Trustee or any other Secured Party
hereunder.
(d)            The guarantee contained in this Section 2 shall remain in full
force and effect until the date (the “Termination Date”) on which this Agreement
ceases to be of further effect in accordance with Article XII of the Base
Indenture, notwithstanding that from time to time prior thereto the Master
Issuer may be free from any Master Issuer Obligations.
(e)            No payment made by the Master Issuer, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Trustee or
any other Secured Party from the Master Issuer, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Master Issuer Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Master Issuer Obligations or any payment received or
collected from such Guarantor in respect of the Master Issuer Obligations),
remain liable hereunder for the Master Issuer Obligations up to the maximum
liability of such Guarantor hereunder until the Termination Date.
2.2                No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Trustee or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Trustee or any other Secured Party
against the Master Issuer or any other Guarantor or any collateral security or
guarantee or right of offset held by the Trustee or any other Secured Party for
the payment of the Master Issuer Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Master Issuer or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Termination Date. If any amount shall be paid to any Guarantor on account of
such subrogation, contribution or reimbursement rights at any time when all of
the Master Issuer Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Trustee and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Trustee in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the Trustee, if
required), to be applied against the Master Issuer Obligations,
3

--------------------------------------------------------------------------------

whether matured or unmatured, in such order as the Trustee may determine in
accordance with the Indenture.
2.3               Amendments, etc. with respect to the Master Issuer
Obligations. Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Master Issuer Obligations made by the Trustee or any other Secured Party may be
rescinded by the Trustee or such other Secured Party and any of the Master
Issuer Obligations continued, and the Master Issuer Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Trustee or any
other Secured Party, and the Base Indenture and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, from time to time, and any collateral security,
guarantee or right of offset at any time held by the Trustee or any other
Secured Party for the payment of the Master Issuer Obligations may be sold,
exchanged, waived, surrendered or released (it being understood that this
Section 2.3 is not intended to affect any rights or obligations set forth in any
other Related Document). Neither the Trustee nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Master Issuer Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
2.4                Guarantee Absolute and Unconditional. Each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Master Issuer Obligations and notice of or proof of reliance by the Trustee or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; all Master Issuer
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2 and the grant of the security interests
pursuant to Section 3; and all dealings between the Master Issuer and any of the
Guarantors, on the one hand, and the Trustee and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have occurred or been
consummated in reliance upon the guarantee contained in this Section 2 and the
grant of the security interests pursuant to Section 3. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Master Issuer or any of the Guarantors with respect to
the Master Issuer Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 and the grant of the security interests
pursuant to Section 3 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Indenture or any other Related Document, any of the Master
Issuer Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Trustee or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of full payment or performance) which may at any time be
available to or be asserted by the Master Issuer or any other Person against the
Trustee or any other Secured Party, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Master Issuer or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Master Issuer for the Master Issuer Obligations, or of such
Guarantor under the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3, in
4

--------------------------------------------------------------------------------

bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Trustee or any other Secured Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Master Issuer, any other Guarantor or any other Person or
against any collateral security or guarantee for the Master Issuer Obligations
or any right of offset with respect thereto, and any failure by the Trustee or
any other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Master Issuer, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Master Issuer,
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Trustee or any
other Secured Party against any Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
2.5                Reinstatement. The guarantee contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Master Issuer Obligations is
rescinded or must otherwise be restored or returned by the Trustee or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Master Issuer or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Master Issuer or any Guarantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.
2.6               Payments. Each Guarantor hereby guarantees that payments
hereunder shall be paid to the Trustee without set-off or deduction or
counterclaim in immediately available funds in U.S. Dollars at the office of the
Trustee.
2.7               Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Master Issuer’s and each other
Guarantor's financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Master Issuer Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that neither the Trustee nor any other Secured Party shall
have any duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.
SECTION 3

SECURITY
3.1                Grant of Security Interest.
(a)            To secure the Obligations, each Guarantor hereby grants to the
Trustee, for the benefit of the Secured Parties, a security interest in such
Guarantor’s right, title and interest in, to and under all accounts, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, health-care-insurance receivables,
5

--------------------------------------------------------------------------------

instruments, inventory, securities, securities accounts and other investment
property and letter-of-credit rights (in each case, as defined in the New York
UCC), including all of the following property to the extent now owned or at any
time hereafter acquired by such Guarantor (collectively, the “Collateral”):
(i)               with respect to the Holding Company Guarantor, the limited
liability company membership interests and stock owned by the Holding Company
Guarantor that represent the 100% ownership interest in the Master Issuer;
(ii)             with respect to the Franchise Holder, the Securitization IP and
the right to bring an action at law or in equity for any infringement,
misappropriation, dilution or other violation thereof occurring prior to, on or
after the Closing Date, and to collect all damages, settlements and proceeds
relating thereto;
(iii)            with respect to the Franchise Holder, (A) the Franchisee Notes
and (B)(i) the Contributed Franchise Agreements and all Franchisee Payments
thereon; (ii) the Contributed Development Agreements and all Franchisee Payments
thereon; (iii) the New Franchise Agreements and all Franchisee Payments thereon;
(iv) the New Development Agreements and all Franchisee Payments thereon; (v) all
rights to enter into New Franchise Agreements and New Development Agreements;
and (vi) any and all other property of every nature, now or hereafter
transferred, mortgaged, pledged, or assigned as security for payment or
performance of any obligation of the Franchisees or other Persons, as
applicable, to the Franchise Holder under the Franchise Agreements or the
Development Agreements and all guarantees of such obligations and the rights
evidenced by or reflected in the Franchise Agreements or the Development
Agreements;
(iv)            with respect to Wendy’s Properties, to the extent not Real
Estate Assets: (i) the Contributed Restaurants, (ii) the New Contributed
Restaurants and (iii) all Contributed Restaurant Assets relating to the
foregoing clauses (i) and (ii);
(v)              with respect to Wendy’s Properties, (i) with respect to the
Contributed Restaurant Leases and New Contributed Restaurant Leases, the
Contributed Restaurant Lease Payments received by Wendy’s Properties (ii) with
respect to the Franchised Restaurant Leases and New Franchised Restaurant
Leases, the Franchisee Lease Payments received by Wendy’s Properties thereunder,
and (iii) with respect to the Retained Restaurant Leases and the New Retained
Restaurant Leases, the Retained Restaurant Lease Payments received by Wendy’s
Properties thereunder;
(vi)            with respect to Wendy’s Properties, after Mortgages have been
properly recorded following a Mortgage Recordation Event, the Real Estate Assets
(excluding the Contributed Restaurant Third-Party Leases);
6

--------------------------------------------------------------------------------

(vii)          with respect to the Franchise Holder, the IP License Agreements,
all related payments thereon (including Company Restaurant License Fees and
Canadian License Fees) and all rights thereunder;
(viii)        with respect to Wendy’s Properties, the Wendy’s Properties Company
Restaurant License and all rights thereunder;
(ix)            the Accounts and all amounts on deposit in or otherwise credited
to the Accounts;
(x)              any Interest Reserve Letter of Credit;
(xi)            the books and records (whether in physical, electronic or other
form) of each of the Guarantors, including those books and records maintained by
the Manager on behalf of the Guarantors relating to the Franchise Assets and the
Securitization IP;
(xii)           the rights, powers, remedies and authorities of each of the
Guarantors under (i) each of the Related Documents (other than the Indenture and
the Notes) to which it is a party and (ii) each of the documents relating to the
Franchise Assets to which it is a party;
(xiii)         any and all other property of each of the Guarantors now or
hereafter acquired; and
(xiv)         all payments, proceeds, supporting obligations and accrued and
future rights to payment with respect to the foregoing;
provided that (A) the Collateral shall exclude the Collateral Exclusions; (B)
the Guarantors shall not be required to pledge, and the Collateral shall not
include, more than 65% of the Equity Interests (and any rights associated with
such Equity Interests) of any foreign Subsidiary of any of the Guarantors that
is a corporation for U.S. federal income tax purposes and in no circumstance
will any such foreign Subsidiary be required to pledge any assets, serve as
Guarantor, or otherwise guarantee the Notes; and (C) the security interest in
(1) the Senior Notes Interest Reserve Account and the related property shall
only be for the benefit of the Senior Noteholders and the Trustee, in its
capacity as trustee for the Senior Noteholders, (2) the Senior Subordinated
Notes Interest Reserve Account and the related property shall only be for the
benefit of the Senior Subordinated Noteholders and the Trustee, in its capacity
as trustee for the Senior Subordinated Noteholders and (3) each Series
Distribution Account and the related property thereto shall only be for the
benefit of the applicable Series Noteholders as set forth in the applicable
Series Supplement.
7

--------------------------------------------------------------------------------

Notwithstanding any of the other provisions set forth in this Section 3 or
anything else contained in this Agreement or any other Related Document, the
aggregate amount of all Obligations of Wendy’s Properties secured hereunder and
under any other Indenture Document by the Debenture Restricted Assets shall not,
at any time, exceed the Indenture Threshold Amount of Indebtedness (as defined
in Annex B to the Base Indenture) that may be secured by Debenture Restricted
Assets under the Unsecured Debenture Indenture, determined in accordance with
the terms of the Unsecured Debenture Indenture, without requiring holders of the
Unsecured Debentures to be equally and ratably secured in accordance with the
terms of the Unsecured Debenture Indenture.  It is understood and acknowledged
by the parties hereto that (v) as of the Closing Date, the total amount of
Obligations is in excess of the Indenture Threshold Amount as of the Closing
Date, (w) from time to time after the Closing Date, the total amount of the
Obligations may be in excess of the Indenture Threshold Amount then in effect,
(x) as of the Closing Date, the Obligations in excess of the Indenture Threshold
Amount are not secured by any Debenture Restricted Assets hereunder or under any
other Indenture Document or Related Document, (y) at any time after the Closing
Date, any Obligations in excess of the Indenture Threshold Amount in effect at
such time shall not be secured by any Debenture Restricted Assets hereunder or
under any other Indenture Document or Related Document and (z) in no event shall
any Lien (as defined in Annex B to the Base Indenture) on any Debenture
Restricted Assets in favor of any Secured Party created hereunder or under any
other Indenture Document at any time secure any Obligations in excess of the
Indenture Threshold Amount then in effect.  For the avoidance of doubt, the
calculation of the Indenture Threshold Amount at any date of determination shall
take into account all outstanding Attributable Value (as defined in Annex B to
the Base Indenture) of all Sale and Lease-Back Transactions (as defined in Annex
B to the Base Indenture) permitted pursuant to the last paragraph of Section
1009 of the Unsecured Debenture Indenture as of such date and all Indebtedness
(as defined in Annex B to the Base Indenture) of Wendy’s and its Domestic
Subsidiaries (as defined in Annex B to the Base Indenture) secured by Liens (as
defined in Annex B to the Base Indenture) permitted pursuant to the last
paragraph of Section 1008 of the Unsecured Debenture Indenture as of such date.
(b)            The foregoing grant is made in trust to secure the Obligations
and to secure compliance with the provisions of this Agreement.  The Trustee, on
behalf of the Secured Parties, acknowledges such grant, accepts the trusts under
this Agreement in accordance with the provisions of this Agreement, and agrees
to perform its duties required in this Agreement. The Collateral shall secure
the Obligations equally and ratably without prejudice, priority or distinction
(except, with respect to any Series of Notes, as otherwise stated in the
applicable Series Supplement or in the applicable provisions of the Base
Indenture).
(c)            Upon the occurrence of a Mortgage Recordation Event, unless such
Mortgage Recordation Event is waived by the Control Party (at the direction of
the Controlling Class Representative), the Trustee or its agent shall, at the
direction of the Control Party, record each Mortgage in accordance with Section
8.37 of the Base Indenture and Wendy’s Properties hereby consents to such
recording.
8

--------------------------------------------------------------------------------

(d)            The parties hereto agree and acknowledge that each certificated
Equity Interest and each Mortgage may be held by a custodian on behalf of the
Trustee.
3.2                Certain Rights and Obligations of the Guarantors Unaffected.
(a)            Notwithstanding the grant of the security interest in the
Collateral hereunder to the Trustee, on behalf of the Secured Parties, the
Guarantors acknowledge that the Manager, on behalf of the Guarantors shall,
subject to the terms and conditions of the Management Agreement, have the right,
subject to the Trustee’s right to revoke such right, in whole or in part, in the
event of the occurrence of an Event of Default, (i) to give, in accordance with
the Managing Standard, all consents, requests, notices, directions, approvals,
extensions or waivers, if any, which are required or permitted to be given by
any Guarantor under the Collateral Transaction Documents, and to enforce all
rights, remedies, powers, privileges and claims of each Guarantor under the
Collateral Transaction Documents, (ii) to give, in accordance with the Managing
Standard, all consents, requests, notices, directions and approvals, if any,
which are required or permitted to be given by any Guarantor under any IP
License Agreement to which such Guarantor is a party and (iii) to take any other
actions required or permitted to be taken by a Guarantor under the terms of the
Management Agreement.
(b)            The grant of the security interest by the Guarantors in the
Collateral to the Trustee on behalf of and for the benefit of the Secured
Parties hereunder shall not (i) relieve any Guarantor from the performance of
any term, covenant, condition or agreement on such Guarantor’s part to be
performed or observed under or in connection with any of the Collateral
Transaction Documents or (ii) impose any obligation on the Trustee or any of the
Secured Parties to perform or observe any such term, covenant, condition or
agreement on such Guarantor's part to be so performed or observed or impose any
liability on the Trustee or any of the Secured Parties for any act or omission
on the part of such Guarantor or from any breach of any representation or
warranty on the part of such Guarantor.
(c)            Each Guarantor hereby jointly and severally agrees to indemnify
and hold harmless the Trustee and each Secured Party (including its directors,
officers, employees and agents) from and against any and all losses, liabilities
(including liabilities for penalties), claims, demands, actions, suits,
judgments, reasonable and documented out-of-pocket costs and expenses arising
out of or resulting from the security interest granted hereby, whether arising
by virtue of any act or omission on the part of such Guarantor or otherwise,
including, without limitation, the reasonable out-of-pocket costs, expenses and
disbursements (including reasonable attorneys’ fees and expenses) incurred by
the Trustee or any Secured Party in enforcing this Agreement or any other
Related Document or preserving any of its rights to, or realizing upon, any of
the Collateral or, to the extent permitted by applicable law, the Securitized
Assets; provided, however, that the foregoing indemnification shall not extend
to any action by the Trustee or any Secured Party which constitutes gross
negligence, bad faith or willful misconduct by the Trustee or any Secured Party
or any other indemnified person hereunder. The indemnification provided for in
this Section 3.2 shall survive the removal of, or a resignation by, any Person
as Trustee as well as the termination of this Agreement.
9

--------------------------------------------------------------------------------

3.3               Performance of Collateral Transaction Documents. Upon the
occurrence of a default or breach (after giving effect to any applicable grace
or cure periods) by any Person party to (a) a Collateral Transaction Document or
(b) a Collateral Business Document (only if a Manager Termination Event or an
Event of Default has occurred and is continuing), promptly following a request
from the Trustee to do so and at the Guarantors’ expense, the Guarantors agree
jointly and severally to take all such lawful action as permitted under this
Agreement as the Trustee (acting at the direction of the Servicer) may
reasonably request to compel or secure the performance and observance by such
Person of its obligations to any Guarantor, and to exercise any and all rights,
remedies, powers and privileges lawfully available to any Guarantor to the
extent and in the manner directed by the Trustee (acting at the direction of the
Servicer), including, without limitation, the transmission of notices of default
and the institution of legal or administrative actions or proceedings to compel
or secure performance by such Person of its obligations thereunder.
If (i) any Guarantor shall have failed, within fifteen (15) days of receiving
the direction of the Trustee, to take action to accomplish such directions of
the Trustee, (ii) any Guarantor refuses to take any such action, as reasonably
determined by the Trustee in good faith, or (iii) the Servicer reasonably
determines that such action must be taken immediately, in any such case the
Servicer may, but shall not be obligated to, take, and the Trustee shall take
(if so directed by the Servicer), at the expense of the Guarantors, such
previously directed action and any related action permitted under this Agreement
which the Servicer thereafter determines is appropriate (without the need under
this provision or any other provision under this Agreement to direct the
Guarantor to take such action), on behalf of the Guarantor and the Secured
Parties.
3.4                Stamp, Other Similar Taxes and Filing Fees. The Guarantors
shall jointly and severally indemnify and hold harmless the Trustee and each
Secured Party from any present or future claim for liability for any stamp,
documentary or other similar tax and any penalties or interest and expenses with
respect thereto, that may be assessed, levied or collected by any jurisdiction
in connection with this Agreement, any other Related Document or the Securitized
Assets. The Guarantors shall pay, and jointly and severally indemnify and hold
harmless each Secured Party against, any and all amounts in respect of all
search, filing, recording and registration fees, excise taxes and other similar
imposts that may be payable or determined to be payable in respect of the
execution, delivery, performance and/or enforcement of this Agreement or any
other Related Document.
3.5                Authorization to File Financing Statements.
(a)            Each Guarantor hereby irrevocably authorizes the Servicer on
behalf of the Secured Parties at any time and from time to time to file or
record in any filing office in any applicable jurisdiction financing statements
and other filing or recording documents or instruments with respect to the
Collateral to perfect the security interests of the Trustee for the benefit of
the Secured Parties under this Agreement.  Each Guarantor authorizes the filing
of any such financing statement naming the Trustee as secured party and
indicating that the Collateral includes “all assets” or words of similar effect
or import regardless of whether any particular assets comprised in the
Collateral fall within the scope of Article 9 of the UCC, including, without
limitation, any and all Securitization IP.  Each Guarantor agrees to furnish any
10

--------------------------------------------------------------------------------

information necessary to accomplish the foregoing promptly upon the Servicer’s
request. Each Guarantor also hereby ratifies and authorizes the filing on behalf
of the Secured Parties of any financing statement with respect to the Collateral
made prior to the date hereof.
(b)            Each Guarantor acknowledges that to the extent the Collateral
includes certain rights of the Guarantors as secured parties under the Related
Documents, each Guarantor hereby irrevocably appoints the Trustee as its
representative with respect to all financing statements filed to perfect or
record evidence of such security interests and authorizes the Servicer on behalf
of and for the benefit of the Secured Parties to make such filings as they deem
necessary to reflect the Trustee as secured party of record with respect to such
financing statements.
SECTION 4

REPRESENTATIONS AND WARRANTIES
Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of the date hereof and as of each Series
Closing Date:
4.1            Existence and Power. Each Guarantor (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Related Documents make such qualification necessary, and (c) has all limited
liability company, corporate or other powers and all governmental licenses,
authorizations, consents and approvals required (i) to carry on its business as
now conducted and (ii) for consummation of the transactions contemplated by this
Agreement and the other Related Documents except, in the case of clauses (b) and
(c)(i), to the extent the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
4.2            Company and Governmental Authorization. The execution, delivery
and performance by each Guarantor of this Agreement and the other Related
Documents to which it is a party (a) is within such Guarantor's limited
liability company, corporate or other powers and has been duly authorized by all
necessary limited liability company, corporate or other action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained (other than any actions or filings that may be undertaken
after the Closing Date pursuant to the terms of the Base Indenture or any other
Related Document, including actions or filings with respect to the Mortgages)
and (c) does not contravene, or constitute a default under, any Requirements of
Law with respect to such Guarantor or any Contractual Obligation with respect to
such Guarantor or result in the creation or imposition of any Lien on any
property of any Guarantor (other than Permitted Liens), except for Liens created
by this Agreement or the other Related Documents, except in the case of clauses
(b) and (c) above, as applied to the Contribution Agreements, the violation of
which would not reasonably be expected to result in a Material Adverse Effect. 
This Agreement and each of the other Related Documents to which
11

--------------------------------------------------------------------------------

each Guarantor is a party has been executed and delivered by a duly Authorized
Officer of such Guarantor.
4.3            No Consent. Except as set forth on Schedule 7.3 to the Base
Indenture, no consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery by
each Guarantor of this Agreement or any Related Document to which it is a party
or for the performance of any of the Guarantors’ obligations hereunder or
thereunder other than such consents, approvals, authorizations, registrations,
declarations or filings (a) as shall have been obtained or made by such
Guarantor prior to the Closing Date or as are permitted to be obtained
subsequent to the Closing Date in accordance with Section 4.6 hereof or Section
7.13, Section 8.25 or Section 8.37 of the Base Indenture or (b) relating to the
performance of any Collateral Business Document, the failure of which to obtain
would not reasonably be expected to result in a Material Adverse Effect.
4.4            Binding Effect. This Agreement, and each other Related Document
to which a Guarantor is a party is a legal, valid and binding obligation of each
such Guarantor enforceable against such Guarantor in accordance with its terms
(except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors' rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).
4.5            Ownership of Equity Interests; Subsidiaries. All of the issued
and outstanding Equity Interests owned by such Guarantor are set forth in
Schedule 4.5 to this Agreement, all of which interests have been duly authorized
and validly issued, are fully paid and non-assessable and are owned of record by
such Guarantor free and clear of all Liens other than Permitted Liens. No
Guarantor has any subsidiaries or owns any Equity Interests in any other Person,
other than as set forth in such Schedule 4.5 and other than any Additional
Securitization Entity.
4.6            Security Interests.
(a)            Each Guarantor owns and has good title to its Securitized Assets,
free and clear of all Liens other than Permitted Liens, provided, however, that
this sentence shall not apply to the Real Estate Assets until six (6) months
after the Closing Date. Other than the Accounts, the Real Estate Assets and
Intellectual Property, the Collateral consists of securities, loans,
investments, accounts, commercial tort claims, inventory, equipment, fixtures,
health care insurance receivables, chattel paper, money, deposit accounts,
instruments, financial assets, documents, investment property, general
intangibles, letter of credit rights, or other supporting obligations (in each
case, as defined in the UCC).  Except in the case of the Contributed Owned Real
Property, the New Owned Real Property and Intellectual Property, which is
subject to Section 8.25(c) and Section 8.25(d) of the Base Indenture or as
described on Schedule 7.13(a) of the Base Indenture, this Agreement constitutes
a valid and continuing Lien on the Collateral in favor of the Trustee on behalf
of and for the benefit of the Secured Parties, which Lien on the Collateral has
been perfected, and is prior to all other Liens (other than Permitted Liens),
and is enforceable as such as against creditors of and purchasers from each
Guarantor in accordance
12

--------------------------------------------------------------------------------

with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity, and by an implied
covenant of good faith and fair dealing.  Except as set forth in Schedule
7.13(a) of the Base Indenture, the Guarantors have received all consents and
approvals required by the terms of the Collateral to the pledge of the
Collateral to the Trustee hereunder.  Each Guarantor has caused, or shall have
caused, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the first-priority security interest (subject to Permitted Liens) in the
Collateral (other than the Accounts and Intellectual Property) granted to the
Trustee hereunder within ten (10) days of the date of this Agreement.
(b)            Other than the security interest granted to the Trustee in the
Collateral hereunder or pursuant to the other Related Documents or any other
Permitted Lien, none of the Guarantors has pledged, assigned, sold or granted a
security interest in the Securitized Assets. All action necessary (including the
filing of UCC-1 financing statements) to protect and evidence the Trustee’s
security interest in the Collateral (other than the Intellectual Property) in
the United States has been duly and effectively taken. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement authorized by any Guarantor and listing such Guarantor as debtor
covering all or any part of the Securitized Assets is on file or of record in
any jurisdiction, except in respect of Permitted Liens or such as may have been
filed, recorded or made by such Guarantor in favor of the Trustee on behalf of
the Secured Parties in connection with this Agreement, and no Guarantor has
authorized any such filing.
(c)            All authorizations in this Agreement for the Trustee to endorse
checks, instruments and securities and to execute financing statements,
continuation statements, security agreements and other instruments with respect
to the Collateral and to take such other actions with respect to the Securitized
Assets authorized by this Agreement are powers coupled with an interest and are
irrevocable.
4.7                Other Representations. All representations and warranties of
or about each Guarantor made in the Base Indenture and in each other Related
Document to which it is a party are true and correct (i) as of the date hereof
or (ii) if made on a future date (A) if qualified as to materiality, in all
respects, and (B) if not qualified as to materiality, in all material respects
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct in all respects or in all
material respects, as applicable, as of such earlier date), and in each case are
repeated herein as though fully set forth herein.
13

--------------------------------------------------------------------------------

SECTION 5

COVENANTS
5.1                Maintenance of Office or Agency.
(a)            Each Guarantor shall maintain an office or agency (which, with
respect to the surrender for registration of, or transfer or exchange or the
payment of principal and premium, may be an office of the Trustee or the
Registrar or co-registrar or Paying Agent) where notices and demands to or upon
the Guarantors in respect of this Agreement may be served. The Guarantors shall
give prompt written notice to the Trustee and the Servicer of the location, and
any change in the location, of such office or agency. If at any time the
Guarantors shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee and the Servicer with the address thereof, such
presentations and surrenders may be made or served at the Corporate Trust Office
and notices and demands may be made at the address of such Guarantor set forth
in Section 8.2 hereof.
(b)            Each Guarantor hereby designates the applicable Corporate Trust
Office as one such office or agency of such Guarantor.
5.2                Covenants in Base Indenture and Other Related Documents. Each
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, by such
Guarantor so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries, including failure to execute Mortgages; provided that, for
the avoidance of doubt, such taking or refraining from taking action shall
result in an Event of Default under the Indenture subject to the applicable cure
periods set forth thereunder.  All covenants of each Guarantor made in the Base
Indenture and in each other Related Document are repeated herein as though fully
set forth herein and each Guarantor agrees to comply with such covenants, as
applicable.
5.3                Further Assurances.
(a)            Each Guarantor shall do such further acts and things, and execute
and deliver to the Trustee and the Servicer such additional assignments,
agreements, powers of attorney and instruments, as are necessary or desirable to
obtain or maintain the security interest of the Trustee in the Collateral or the
Securitized Assets required to be part of the Collateral on behalf of the
Secured Parties as a perfected security interest subject to no prior Liens
(other than Permitted Liens), to carry into effect the purposes of this
Agreement or the other Related Documents or to better assure and confirm unto
the Trustee, the Servicer, the Noteholders or the other Secured Parties their
rights, powers and remedies hereunder including, without limitation, the filing
of any financing or continuation statements or amendments under the UCC in
effect in any jurisdiction with respect to the liens and security interests
granted hereby, in each case except as set forth on Schedule 7.13(a) of the Base
Indenture and in accordance with Section 8.25(c), Section 8.25(d) or Section
8.37 of the Base Indenture.  If any Guarantor fails to perform
14

--------------------------------------------------------------------------------

any of its agreements or obligations under this Section 5.3(a), then the
Servicer may perform such agreement or obligation, and the expenses of the
Servicer incurred in connection therewith shall be payable by the Guarantors
upon the Servicer‘s demand therefor.  The Servicer is hereby authorized to
execute and file any financing statements, continuation statements, amendments
or other instruments necessary or appropriate to perfect or maintain the
perfection of the Trustee’s security interest in the Collateral or the
Securitized Assets required to be part of the Collateral.
(b)            If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and within two (2) Business Days
physically delivered to the Trustee hereunder, and shall, subject to the rights
of any Person in whose favor a prior Lien has been perfected, be duly endorsed
in a manner satisfactory to the Trustee and delivered to the Trustee promptly;
provided that no Guarantor shall be required to deliver any Franchisee Note.
(c)            Notwithstanding the provisions set forth in clauses (a) and (b)
above, each Guarantor shall not be required to perfect any security interest in
any fixtures (other than through a central filing of a UCC financing statement),
any Franchisee Note or, except as provided in Section 8.37 of the Base
Indenture, any real property, leases on real property owned or rents on real
property owned.
(d)            Each Guarantor, upon obtaining an interest in any commercial tort
claim or claims (as such term is defined in the New York UCC), shall comply with
Section 8.11(d) of the Base Indenture.
(e)            Each Guarantor shall warrant and defend the Trustee’s right,
title and interest in and to the Securitization Assets, including the right to
cause the Securitized Assets to become Collateral, and the income, distributions
and Proceeds thereof, for the benefit of the Trustee on behalf of the Secured
Parties, against the claims and demands of all Persons whomsoever.
5.4                Legal Name, Location Under Section 9-301 or 9-307. No
Guarantor shall change its location (within the meaning of Section 9-301 or
9-307 of the applicable UCC) or its legal name without at least thirty (30)
days' prior written notice to the Trustee, the Servicer, the Manager, the
Back-Up Manager and the Rating Agency with respect to each Series of Notes
Outstanding. In the event that any Guarantor desires to so change its location
or change its legal name, such Guarantor shall make any required filings and
prior to actually changing its location or its legal name such Guarantor shall
deliver to the Trustee and the Servicer (i) an Officer's Certificate and an
Opinion of Counsel confirming (a) that all required filings have been made,
subject to Section 5.3(c), to continue the perfected interest of the Trustee on
behalf of the Secured Parties in the Collateral under Article 9 of the
applicable UCC in respect of the new location or new legal name of such
Guarantor and (b) such change in location or change in name will not adversely
affect the Lien under any Mortgage required to be delivered pursuant to
15

--------------------------------------------------------------------------------

Section 8.37 of the Base Indenture and (ii) copies of all such required filings
with the filing information duly noted thereon by the office in which such
filings were made.
5.5               Equity Interests. No Guarantor shall sell, transfer, assign,
pledge, hypothecate or otherwise dispose of any Equity Interest in any other
Securitization Entity, except as provided in the Related Documents.
5.6               Management Accounts. To the extent that it owns any Management
Account (including any lock-box related thereto), each Guarantor shall comply
with Section 5.1 of the Base Indenture with respect to each such Management
Account (including any lock-box related thereto).
SECTION 6

REMEDIAL PROVISIONS
6.1                Rights of the Control Party and Trustee upon Event of
Default.
(a)            Proceedings To Collect Money. In case any Guarantor shall fail
forthwith to pay any amounts due on this Guaranty upon demand, the Trustee at
the direction of the Control Party (at the direction of the Controlling Class
Representative), in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and may
prosecute such Proceeding to judgment or final decree, and may enforce the same
against any Guarantor and collect in the manner provided by law out of the
property of any Guarantor, wherever situated, the moneys adjudged or decreed to
be payable.
(b)            Other Proceedings. If and when an Event of Default shall have
occurred and is continuing, the Trustee, at the direction of the Control Party
(subject to Section 11.4(e) of the Base Indenture at the direction of the
Controlling Class Representative) pursuant to a Control Party request shall take
one or more of the following actions:
(i)            proceed to protect and enforce its rights and the rights of the
other Secured Parties, by such appropriate Proceedings as the Control Party (at
the direction of the Controlling Class Representative) shall deem most effective
to protect and enforce any such rights, whether for the specific enforcement of
any covenant or agreement in this Agreement or any other Related Document or in
aid of the exercise of any power granted therein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Agreement or
any other Related Document or by law, including any remedies of a secured party
under applicable law;
(ii)            (A) direct any Guarantor to exercise (and each Guarantor agrees
to exercise) all rights, remedies, powers, privileges and claims of any
Guarantor against any party to any Collateral Transaction Document arising as a
result of the
16

--------------------------------------------------------------------------------

occurrence of such Event of Default or otherwise, including the right or power
to take any action to compel performance or observance by any such party of its
obligations to any Guarantor, and any right of any Guarantor to take such action
independent of such direction shall be suspended, and (B) if (x) any Guarantor
shall have failed, within ten (10) Business Days of receiving the direction of
the Trustee (given at the direction of the Control Party (at the direction of
the Controlling Class Representative)), to take commercially reasonable action
to accomplish such directions of the Trustee, (y) any Guarantor refuses to take
such action or (z) the Control Party (at the direction of the Controlling Class
Representative) reasonably determines that such action must be taken
immediately, take (or the Control Party on behalf of the Trustee shall take)
such previously directed action (and any related action as permitted under this
Agreement thereafter determined by the Trustee or the Control Party to be
appropriate without the need under this provision or any other provision under
this Agreement to direct the Guarantors to take such action);
(iii)            institute Proceedings from time to time for the complete or
partial foreclosure of this Agreement or, to the extent applicable, any other
Related Document, with respect to the Collateral and, to the extent permitted by
applicable law, any other Securitized Assets; provided that the Trustee shall
not be required to take title to any real property in connection with any
foreclosure or other exercise of remedies hereunder or under such Related
Documents and title to such property shall instead be acquired in an entity
designated and (unless owned by a third party) controlled by the Control Party;
and/or
(iv)            sell all or a portion of the Collateral and, to the extent
permitted by applicable law, any other Securitized Assets at one or more public
or private sales called and conducted in any manner permitted by law; provided,
however, that the Trustee shall not proceed with any such sale without the prior
written consent of the Control Party (at the direction of the Controlling Class
Representative) and the Trustee shall provide notice to the Guarantors and each
Holder of Senior Subordinated Notes and Subordinated Notes of a proposed sale of
Collateral or Securitized Assets, to the extent permitted by applicable law.
(c)            Sale of Securitized Assets. In connection with any sale of the
Collateral hereunder (which may proceed separately and independently from the
exercise of remedies under the Indenture), Mortgage or under any judgment, order
or decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement or any other Related Document, or any sale of
Securitized Assets, to the extent permitted by applicable law:
(i)            any of the Trustee, any Noteholder, any Enhancement Provider, any
Hedge Counterparty and/or any other Secured Party may bid for and purchase the
property being sold, and upon compliance with the terms of the sale may hold,
retain, possess and dispose of such property in its own absolute right without
further accountability;
17

--------------------------------------------------------------------------------

(ii)            the Trustee (at the direction of the Control Party (at the
direction of the Controlling Class Representative)) may make and deliver to the
purchaser or purchasers a good and sufficient deed, bill of sale and instrument
of assignment and transfer of the property sold;
(iii)            all right, title, interest, claim and demand whatsoever, either
at law or in equity or otherwise, of any Guarantor of, in and to the property so
sold shall be divested; and such sale shall be a perpetual bar both at law and
in equity against any Guarantor, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Guarantor or its successors or assigns; and
(iv)            the receipt of the Trustee or of the officer thereof making such
sale shall be a sufficient discharge to the purchaser or purchasers at such sale
for his or their purchase money, and such purchaser or purchasers, and his or
their assigns or personal representatives, shall not, after paying such purchase
money and receiving such receipt of the Trustee or of such officer therefor, be
obliged to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application thereof.
(d)            Application of Proceeds. Any amounts obtained by the Trustee on
account of or as a result of the exercise by the Trustee of any right hereunder
shall be held by the Trustee as additional collateral for the repayment of the
Obligations, shall be deposited into the Collection Account and shall be applied
as provided in Article V of the Base Indenture; provided, however, that unless
otherwise provided in this Section 6 or Article IX to the Base Indenture, with
respect to any distribution to any Class of Notes, notwithstanding the
provisions of Article V of the Base Indenture, such amounts shall be distributed
sequentially in order of alphabetical (as opposed to alphanumerical) designation
and pro rata among each Class of Notes of the same alphabetical designation
based upon the Outstanding Principal Amount of the Notes of each such Class.
(e)            Additional Remedies. In addition to any rights and remedies now
or hereafter granted hereunder or under applicable law (x) with respect to the
Collateral, the Trustee shall have all of the rights and remedies of a secured
party under the UCC as enacted in any applicable jurisdiction and (y) with
respect to the other Securitized Assets, the Trustee shall have all of the
rights and remedies of an unsecured creditor in any applicable jurisdiction.
(f)            Proceedings. The Trustee may maintain a Proceeding even if it
does not possess any of the Notes or does not produce any of them in the
Proceeding, and any such Proceeding instituted by the Trustee shall be in its
own name as trustee. All remedies are cumulative to the extent permitted by law.
18

--------------------------------------------------------------------------------

(g)            Power of Attorney. Each Guarantor hereby grants to the Trustee an
absolute and irrevocable power of attorney to sign, upon the occurrence and
during the continuance of an Event of Default, any document which may be
required by the PTO, United States Copyright Office, any similar office or
agency in Canada and in each foreign country in which any Securitization IP is
located, or any other Governmental Authority in order to effect an absolute
assignment of all right, title and interest in or to any Securitization IP, and
record the same.
6.2               Waiver of Appraisal, Valuation, Stay and Right to Marshaling.
To the extent it may lawfully do so, each Guarantor for itself and for any
Person who may claim through or under it hereby:
(a)            agrees that neither it nor any such Person shall step up, plead,
claim or in any manner whatsoever take advantage of any appraisal, valuation,
stay, extension or redemption laws, now or hereafter in force in any
jurisdiction, which may delay, prevent or otherwise hinder (i) the performance,
enforcement or foreclosure of this Agreement, (ii) the sale of any of the
Collateral or Securitized Assets, to the extent permitted by applicable law or
(iii) the putting of the purchaser or purchasers thereof into possession of such
property immediately after the sale thereof;
(b)            waives all benefit or advantage of any such laws;
(c)            waives and releases all rights to have the Collateral and/or the
Securitized Assets marshaled upon any foreclosure, sale or other enforcement of
this Agreement; and
(d)            consents and agrees that, subject to the terms of this Agreement,
all the Collateral and all of the Securitized Assets (to the extent permitted by
applicable law) may at any such sale be sold by the Trustee as an entirety or in
such portions as the Trustee may (upon direction by the Control Party (at the
direction of the Controlling Class Representative)) determine.
6.3                Limited Recourse. Notwithstanding any other provision of this
Agreement or any other Related Document or otherwise, the liability of the
Guarantors to the Secured Parties under or in relation to this Agreement or any
other Related Document or otherwise, is limited in recourse to the assets of the
Securitization Entities. Following the proceeds of such assets having been
applied in accordance with the terms hereof, none of the Secured Parties shall
be entitled to take any further steps against any Guarantor to recover any sums
due but still unpaid hereunder or under any of the other agreements or documents
described in this Section 6.3, all claims in respect of which shall be
extinguished.
6.4                Optional Preservation of the Securitized Assets. If the
maturity of the Outstanding Notes of each Series has been accelerated pursuant
to Section 9.2 of the Base Indenture following an Event of Default and such
declaration and its consequences have not been
19

--------------------------------------------------------------------------------

rescinded and annulled, the Trustee, at the direction of the Control Party
(acting at the direction of the Controlling Class Representative), shall elect
to maintain possession of such portion, if any, of the Collateral and/or
Securitized Assets (to the extent permitted by applicable law) as the Control
Party (acting at the direction of the Controlling Class Representative) shall in
its discretion determine.
6.5               Control by the Control Party. Notwithstanding any other
provision hereof, the Control Party (subject to Section 11.4(e) of the Base
Indenture, at the direction of the Controlling Class Representative) may cause
the institution of and direct the time, method and place of conducting any
proceeding in respect of any enforcement of the Collateral (or, to the extent
permitted by applicable law, other Securitized Assets) or conducting any
proceeding in respect of any enforcement of Liens on the Collateral and other
rights and remedies against other Securitized Assets (to the extent permitted by
applicable law) or conducting any proceeding for any contractual or legal remedy
available to the Trustee or exercise any trust or power conferred on the
Trustee; provided that:
(a)            such direction of time, method and place shall not be in conflict
with any rule of law, the Servicing Standard or this Agreement;
(b)            the Control Party (at the direction of the Controlling Class
Representative) may take any other action deemed proper by the Control Party (at
the direction of the Controlling Class Representative) that is not inconsistent
with such direction (as the same may be modified by the Control Party (with the
consent of the Controlling Class Representative)); and
(c)            such direction shall be in writing;
provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture.  The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).
6.6               The Trustee May File Proofs of Claim. The Trustee is
authorized to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and any other Secured Party (as applicable)
allowed in any judicial proceedings relative to any Guarantor, its creditors or
its property, and shall be entitled and empowered to collect, receive and
distribute any money or other property payable or deliverable on any such claim
and any custodian in any such judicial proceeding is hereby authorized by each
Secured Party to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to any other
Secured Party, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other
20

--------------------------------------------------------------------------------

amounts due the Trustee under Section 10.5 of the Base Indenture. To the extent
that the payment of any such compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, and any other amounts due the Trustee
under Section 10.5 of the Base Indenture out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money and other properties which any other Secured Party may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any other
Secured Party, or to authorize the Trustee to vote in respect of the claim of
any Secured Parties in any such proceeding.
6.7                Undertaking for Costs. In any suit for the enforcement of any
right or remedy under this Agreement or in any suit against the Trustee for any
action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of any undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.7 does not apply to a suit by the
Trustee, a suit by a Noteholder pursuant to Section 9.9 of the Base Indenture or
a suit by Noteholders of more than 10% of the Aggregate Outstanding Principal
Amount of all Series of Notes.
6.8                Restoration of Rights and Remedies. If the Trustee or any
other Secured Party has instituted any Proceeding to enforce any right or remedy
under this Agreement or any other Related Document and such Proceeding has been
discontinued or abandoned for any reason or has been determined adversely to the
Trustee or to such other Secured Party, then and in every such case the Trustee
and any such other Secured Party shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the other
Secured Parties shall continue as though no such Proceeding had been instituted.
6.9                Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to any other Secured Party is
intended to be exclusive of any other right or remedy, and every right or remedy
shall, to the extent permitted by law, be cumulative and in addition to every
other right and remedy given under this Agreement or any other Related Document
or now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy under this Agreement or any other Related
Document, or otherwise, shall not prevent the concurrent assertion or employment
of any other appropriate right or remedy.
6.10            Delay or Omission Not Waiver. No delay or omission of the
Trustee, the Control Party, the Controlling Class Representative or any other
Secured Party to exercise any right or remedy accruing upon any Potential Rapid
Amortization Event, Rapid Amortization Event, Default or Event of Default shall
impair any such right or remedy or constitute a waiver of any such Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
or an acquiescence therein. Every right and remedy given by this Section 6 or by
law to
21

--------------------------------------------------------------------------------

the Trustee, the Control Party, the Controlling Class Representative or any
other Secured Party may be exercised from time to time to the extent not
inconsistent with the Indenture or this Agreement, and as often as may be deemed
expedient, by the Trustee, the Control Party, the Controlling Class
Representative or any other Secured Party, as the case may be.
6.11            Waiver of Stay or Extension Laws. Each Guarantor covenants (to
the extent that it may lawfully do so) that it shall not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Agreement or any other Related Document; and each Guarantor (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantages of any
such law, and covenants that it shall not hinder, delay or impede the execution
of any power herein granted to the Trustee, the Control Party or the Controlling
Class Representative, but shall suffer and permit the execution of every such
power as though no such law had been enacted.
SECTION 7

THE TRUSTEE’S AUTHORITY
Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
SECTION 8

MISCELLANEOUS
8.1               Amendments. None of the terms or provisions of this Agreement
may be amended, supplemented, waived or otherwise modified except in accordance
with Article XIII of the Base Indenture.
8.2                Notices.
22

--------------------------------------------------------------------------------

(a)            Any notice or communication by the Guarantors or the Trustee to
any other party hereto shall be in writing and delivered in person, delivered by
email (provided that such email may contain a link to a password-protected
website containing such notice for which the recipient has granted access;
provided, further, that any email notice to the Trustee other than an email
containing a link to a password-protected website shall be in the form of an
attachment of a .pdf or similar file) or mailed by first-class mail (registered
or certified, return receipt requested), facsimile or overnight air courier
guaranteeing next day delivery, to such other party’s address:
If to the Holding Company Guarantor:
Wendy’s SPV Guarantor, LLC
One Dave Thomas Blvd.
Dublin, Ohio  43017
Attention: General Counsel


If to the Franchise Holder:


Quality Is Our Recipe, LLC
One Dave Thomas Blvd.
Dublin, Ohio  43017
Attention: General Counsel


If to Wendy’s Properties:


Wendy’s Properties, LLC
One Dave Thomas Blvd.
Dublin, Ohio  43017
Attention: General Counsel


If to any Guarantor with a copy to (which shall not constitute notice):


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention:  Jordan Yarett
Facsimile:   212-492-0126
If to the Trustee:
Citibank, N.A.
388 Greenwich Street
14th Floor
New York, NY 10013
Attention:  Citibank Agency & Trust- Wendy’s Funding, LLC
Facsimile:    212-816-5527
23

--------------------------------------------------------------------------------

(b)            The Guarantors or the Trustee by notice to each other party may
designate additional or different addresses for subsequent notices or
communications; provided, however, the Guarantors may not at any time designate
more than a total of three (3) addresses to which notices must be sent in order
to be effective.
(c)            Any notice (i) given in person shall be deemed delivered on the
date of delivery of such notice, (ii) given by first class mail shall be deemed
given five (5) days after the date that such notice is mailed, (iii) delivered
by facsimile shall be deemed given on the date of delivery of such notice, (iv)
delivered by overnight air courier shall be deemed delivered one (1) Business
Day after the date that such notice is delivered to such overnight courier, (v)
when posted on a password-protected website shall be deemed delivered after
notice of such posting has been provided to the recipient and (vi) delivered by
email shall be deemed delivered on the date of delivery of such notice.
(d)            Notwithstanding any provisions of this Agreement to the contrary,
the Trustee shall have no liability based upon or arising from the failure to
receive any notice required by or relating to this Agreement or any other
Related Document.
8.3               Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
8.4               Successors. All agreements of each of the Guarantors in this
Agreement and each other Related Document to which it is a party shall bind its
successors and assigns; provided, however, no Guarantor may assign its
obligations or rights under this Agreement or any other Related Document, except
with the written consent of the Servicer. All agreements of the Trustee in this
Agreement shall bind its successors.
8.5                Severability. In case any provision in this Agreement or any
other Related Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
8.6                Counterpart Originals. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.
8.7                Table of Contents, Headings, etc. The Table of Contents and
headings of the Sections of this Agreement have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.
8.8               Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER
24

--------------------------------------------------------------------------------

RELATED DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
8.9               Submission to Jurisdiction; Waivers. Each of the Guarantors
and the Trustee hereby irrevocably and unconditionally:
(a)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Related Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
(b)            consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)            agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Guarantors or
the Trustee, as the case may be, at its address set forth in Section 8.2 or at
such other address of which the Trustee shall have been notified pursuant
thereto;
(d)            agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
(e)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.9 any special, exemplary, punitive or consequential damages.
8.10            Additional Guarantors. Each Additional Securitization Entity
that is to become a “Guarantor” for all purposes of this Agreement shall execute
and deliver an Assumption Agreement in substantially the form of Exhibit A
hereto. Upon the execution and delivery by any Additional Securitization Entity
of such an Assumption Agreement, the supplemental schedules attached to such
Assumption Agreement shall be incorporated into and become a part of and
supplement the Schedules to this Agreement and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Assumption Agreement.
8.11            Currency Indemnity. Each Guarantor shall make all payments of
amounts owing by it hereunder in U.S. Dollars. If a Guarantor makes any such
payment to the Trustee or any other Secured Party in a currency (the “Other
Currency”) other than U.S. Dollars (whether voluntarily or pursuant to an order
or judgment of a court or tribunal of any jurisdiction), such
25

--------------------------------------------------------------------------------

payment shall constitute a discharge of the liability of such party hereunder in
respect of such amount owing only to the extent of the amount of U.S. Dollars
which the Trustee or such Secured Party is able to purchase with the amount it
receives on the date of receipt (if it can timely exchange such Other Currency
on such date) or otherwise on the next following Business Day on which foreign
currency exchange transactions may be effected for such Other Currency. If the
amount of U.S. Dollars which the Trustee or such Secured Party is able to
purchase is less than the amount of such currency originally so due in respect
of such amount, such Guarantor shall indemnify and save the Trustee or such
Secured Party, as applicable, harmless from and against any loss or damage
arising as a result of such deficiency. This indemnity shall constitute an
obligation separate and independent from the other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action, shall
survive termination hereof, shall apply irrespective of any indulgence granted
by the Trustee or such Secured Party and shall continue in full force and effect
notwithstanding any judgment or order in respect of any amount due hereunder or
under any judgment or order.
8.12            Acknowledgment of Receipt; Waiver. Each Guarantor acknowledges
receipt of an executed copy of this Agreement and, to the extent permitted by
applicable law, waives the right to receive a copy of any financing statement,
financing change statement or verification statement in respect of any
registered financing statement or financing change statement prepared,
registered or issued in connection with this Agreement.
8.13            Termination; Partial Release.
(a)            This Agreement and any grants, pledges and assignments hereunder
shall become effective on the date hereof and shall terminate on the Termination
Date.
(b)            On the Termination Date, the Collateral shall be automatically
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Trustee
and each Guarantor shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Securitized Assets shall revert to the Guarantors. At the request and sole
expense of any Guarantor following any such termination, the Trustee shall
deliver to such Guarantor any Securitized Assets held by the Trustee hereunder,
and execute and deliver to such Guarantor such documents as such Guarantor shall
reasonably request to evidence such termination.
(c)            Any partial release of Collateral hereunder requested by the
Master Issuer or any Guarantor in connection with any Permitted Asset
Disposition shall be governed by Section 8.16 and Section 14.17 of the Base
Indenture.
8.14            Third Party Beneficiary(a). Each of the Secured Parties and the
Controlling Class Representative is an express third party beneficiary of this
Agreement.
26

--------------------------------------------------------------------------------

8.15            Entire Agreement.
This Agreement, together with the schedule hereto, the Indenture and the other
Related Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.




[Signature pages to follow]
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 
QUALITY IS OUR RECIPE, LLC
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                       
WENDY’S PROPERTIES, LLC
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                       
WENDY’S SPV GUARANTOR, LLC
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
 

 
[Signature Page to Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------

AGREED AND ACCEPTED:
     
CITIBANK, N.A., in its capacity as Trustee
           
By:
/s/ Jacqueline Suarez
 
Name:
Jacqueline Suarez
 
Title:
Vice President

[Signature Page to Guarantee and Collateral Agreement]

--------------------------------------------------------------------------------

Schedule 4.5
PLEDGED EQUITY INTERESTS
PLEDGED ENTITY
OWNED BY
PERCENTAGE OWNERSHIP
Wendy’s Funding, LLC
Wendy’s SPV Guarantor, LLC
100%

 
 

 

--------------------------------------------------------------------------------

Exhibit A to
Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of                               , 20    (this
“Assumption Agreement”), made by                                a
                               (the “Additional Guarantor”), in favor of
CITIBANK, N.A., as Trustee under the Indenture referred to below (in such
capacity, together with its successors, the “Trustee”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Base Indenture
Definitions List attached to the Base Indenture (as defined below) as Annex A
thereto.
W I T N E S S E T H:
WHEREAS, Wendy’s Funding, LLC (the “Master Issuer”), the Trustee and Citibank,
N.A., as securities intermediary, have entered into a Base Indenture dated as of
June 1, 2015 (as amended, restated, supplemented or otherwise modified from time
to time, exclusive of any Series Supplements, the “Base Indenture” and, together
with all Series Supplements, the “Indenture”), providing for the issuance from
time to time of one or more Series of Notes thereunder; and
WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have entered into the Guarantee and Collateral Agreement, dated as of June 1,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) in favor of the Trustee for the
benefit of the Secured Parties;
WHEREAS, the Base Indenture requires the Additional Guarantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.            Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Guarantor, as provided in Section 8.10
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Master Issuer Obligations, does (x) hereby create and grant to the Trustee for
the benefit of the Secured Parties a security interest in all of the Additional
Guarantor's right, title and interest in and to the
A-1

--------------------------------------------------------------------------------

Collateral of the Additional Guarantor in accordance with the terms of the
Guarantee and Collateral Agreement and subject to the exceptions set forth
therein and (y) jointly and severally, unconditionally and irrevocably hereby
guarantees to the Trustee, for the benefit of the Secured Parties, the prompt
and complete payment and performance by the Master Issuer when due (whether at
the stated maturity, by acceleration or otherwise, but after giving effect to
all applicable grace periods) of the Master Issuer Obligations. Each reference
to a “Guarantor” in the Guarantee and Collateral Agreement shall be deemed to
include the Additional Guarantor. The Guarantee and Collateral Agreement is
hereby incorporated herein by reference. The information set forth in Annex 1-A
hereto (A) is true and correct as of the date hereof in all material respects
and (B) is hereby added to the information set forth in Schedule 4.5 to the
Guarantee and Collateral Agreement and such Schedule shall be deemed so amended.
The Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement applicable to it is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.
2.            Representations of Additional Guarantor. The Additional Guarantor
represents and warrants to the Trustee for the benefit of the Secured Parties
that this Assumption Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
3.            Counterparts; Binding Effect. This Assumption Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which
taken together shall constitute a single contract. This Assumption Agreement
shall become effective when (a) the Trustee shall have received a counterpart of
this Assumption Agreement that bears the signature of the Additional Guarantor
and (b) the Trustee has executed a counterpart hereof. Delivery of an executed
counterpart of a signature page of this Assumption Agreement by telecopy or .pdf
file shall be effective as delivery of a manually executed counterpart of this
Assumption Agreement.
4.            Full Force and Effect. Except as expressly supplemented hereby,
the Guarantee and Collateral Agreement shall remain in full force and effect.
5.            Severability. In case any provision in this Agreement or any other
Related Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
6.            Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.2 of the Guarantee and Collateral
Agreement. All
A-2

--------------------------------------------------------------------------------

communications and notices hereunder to the Additional Guarantor shall be given
to it at the address set forth under its signature below.
7.            Fees and Expenses. The Additional Guarantor agrees to reimburse
the Trustee for its reasonable and documented out-of-pocket expenses in
connection with the execution and delivery of this Assumption Agreement,
including the reasonable fees and disbursements of outside counsel for the
Trustee.
8.            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
 
A-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 
[ADDITIONAL GUARANTOR]
                       
By:
       
Name:
       
Title:
       
[Address]:
       
Attention:
       
Facsimile:
   

AGREED AND ACCEPTED:
     
CITIBANK, N.A., in its capacity as Trustee
           
By:
 
 
Name:
 
 
Title:
 

 
A-1

--------------------------------------------------------------------------------

Annex 1-A
GUARANTOR OWNERSHIP RELATIONSHIPS
ENTITY
OWNED BY
SUBSIDIARIES
     








A-2

--------------------------------------------------------------------------------